Citation Nr: 1330252	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for transfusion reaction with blood antibody D.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from January 1986 to October 2006.  He is the recipient of the Combat Infantryman Badge, the Purple Heart, and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2009, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board.  In March 2010, the Board requested an opinion from a hematologist at the Veterans Health Administration (VHA).  A response was received in May 2010.  The specialist concluded that she needed more information to form an opinion.  In December 2010, the Board remanded the claim to obtain additional records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  

The record shows that in May 2005, the Veteran sustained multiple injuries from an IED, and as a result, his left lower leg was amputated.  During treatment he received multiple blood transfusions, and the Medical Evaluation Board (MEB) at the end of his service noted a diagnosis of transfusion reaction with the development of antibody D in the Veteran's blood.  

As discussed in the December 2010 remand, in the May 2010 VHA opinion, the hematologist noted that there were no test results that referenced the alleged antibody D or progress notes or lab tests related to the claimed transfusion reaction.  Therefore, she could not form an opinion.  The claims file contains several volumes of service treatment records.  However, no progress notes related to the transfusion reaction were of record.  

In the December 2010 remand, the Board requested that the AOJ request service records dated from May 2005 onward relevant to the Veteran's treatment for his in-service amputation to include operation reports, treatment summaries, post-surgical progress notes related to the claimed transfusion reaction and laboratory/blood bank testing, including records associated with blood typing from the Veteran and assessing the presence of antibody D.  The Board specified that the records should be requested from the National Personnel Records Center, Navy SSTP at TQ, Iraq, the 86th CSH in Baghdad, Balad AB, Iraq, and Brooke Army Medical Center, as well as any other potential sources for such records.  

The appellant has submitted a September 2010 VA treatment record indicating he has O negative blood, and an ID card indicating his serum contained an unexpected antibody D.  The card noted that he was tested on July 12, 2005.  He also submitted records from the blood transfusions which indicate he was incorrectly noted to have O positive blood.  Additional service treatment records and laboratory reports, primarily duplicates, were also added to the claims file.  Unfortunately, none of the records document post-surgical progress notes related to the transfusion reaction or laboratory/blood bank testing assessing the presence of antibody D.  The AOJ made several requests to the National Personnel Records Center for the service treatment records, but did not contact the Navy SSTP at TQ, Iraq, the 86th CSH in Baghdad, Balad AB, Iraq, or the Brooke Army Medical Center, as requested in the Board's remand.  In one request to the NPRC the AOJ requested in-service treatment records from the Navy SSTP at TQ, Iraq, and the 86th CSH in Baghdad.  In an August 2011 response, the NPRC stated that for clinical records, they needed the year, name or number of the hospital and location where treated.  The evidence does not indicate the AOJ made another inquiry.  Although records from Brooke Army Medical Center have been associated with the claims file, the records primarily contain summaries of his treatment and physical therapy notes.  Records from his in-service amputation, including progress notes related to the transfusion reaction, have not been associated with the claims file.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must remand the claim for further efforts to obtain these records.

The record now contains evidence that the appellant has type O negative blood with antibody D and records indicating he had a blood transfusion of O positive blood in May 2005.  Thus, the Board finds that another VA opinion is necessary to determine whether the appellant development an additional chronic disability, as opposed to a new laboratory finding.

Accordingly, the case is REMANDED for the following action:

1.  Request service records dated from May 2005 onward relevant to the Veteran's treatment for his in-service amputation, to include the following:

* Operation reports
* Treatment summaries
* Post-surgical progress notes related to the claimed transfusion reaction
* Laboratory/blood bank testing, including records associated with blood typing for the Veteran and assessing the presence of antibody D

These records should be requested from the following sources:

* National Personnel Records Center;
* Navy SSTP at TQ, Iraq (May 10, 2005)
* The 86th CSH in Baghdad (May 10, 2005);
* Balad AB, Iraq (May 10-12, 2005);
* Brooke Army Medical Center;
* Any other potential sources for such records

All requests and responses, positive and negative should be associated with the claims file.

2.  After completion of the above, forward the claims file to a hematologist to provide an opinion as to the following:

(a)  Is it at least as likely as not (50 percent probability) that the development of antibody D after the in-service transfusion reaction constituted an additional chronic disability as opposed to merely a new laboratory finding?

(b)  If so, please provide an explanation as to the nature of the disability and a description of its disabling characteristics.  If not, please provide an explanation as to why antibody D does not constitute a chronic disability.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to entitlement to service connection for transfusion reaction with blood antibody D.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


